PER CURIAM
Plaintiff filed a petition for a writ of habeas corpus, alleging that he was held in disciplinary segregation without a hearing. The trial court issued a writ, and defendant filed a return alleging that plaintiffs confinement and the conditions of confinement were lawful. Meanwhile, plaintiff completed the term of disciplinary segregation, but remained incarcerated in the intensive management unit (IMU). His counsel, believing the case to be moot, did not file a replication. Defendant requested dismissal on the ground that the facts alleged in the return demonstrated that plaintiff was not eligible for habeas corpus relief. The trial court agreed and dismissed the petition.
Plaintiff appealed, arguing that, among other things, as long as he remained in IMU, the case was not moot and that the trial court should have granted habeas corpus relief on the basis of the facts alleged in the petition. At oral argument, however, counsel for plaintiff advised the court that plaintiff is no longer in IMU and that the case now is moot. Defendant agrees. So do we. Pham v. Thompson, 156 Or App 440, 442-44, 965 P2d 482 (1998), rev den, 328 Or 246 (1999).
Appeal dismissed.